Citation Nr: 0302342	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.

2.	Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





REMAND

The veteran had honorable active service from December 1979 
to December 1983.  He had dishonorable service from December 
1983 to February 1987.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and March 2000 rating decisions of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board notes that the 
veteran's claims folder was transferred from the North Little 
Rock RO to the Montgomery RO in November 2002, as the veteran 
had relocated.

The issue of entitlement to service connection for a low back 
disorder was previously before the Board in April 1998, when 
it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

However, the Board notes that in January 2003, the veteran 
submitted a request for a personal hearing before a Member of 
the Board at the local VA office (hereinafter "Travel Board 
hearing"), subsequent to the transfer of his file to the 
Board.  Since Travel Board hearings are scheduled by the RO, 
a remand is necessary for that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




